PER CURIAM:
Kelvin Watford seeks to appeal the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. This court may exercise jurisdiction only over a final order, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus., Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Watford seeks to appeal is neither a final order nor an appealable interlocutory or collateral order because it has been vacated by the district court on Watford’s motion for reconsideration. See Watford v. House, No. CA-04-1526-1 (E.D. Va. June 1, 2005). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED